Citation Nr: 1207665	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  98-08 096	)	DATE
	)
	)


THE ISSUE

Whether an October 1, 1985, decisaion of the Board of Veterans' Appeals (Board) that declined to reopen a service connection claim for an acquired psychiatric disorder, there was clear and unmistakeable error (CUE) in an October 1, 1985, Board decision declineing to reopen a service connection claim for an acquired psychiatric disorder, variously classified.

(The issue of the Vetean


REPRESENTATION

Moving party represented by:  Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION




FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  


ORDER





                       ____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



